 FERN LABORATORIESFern Laboratories, Inc. and Oil, Chemical & AtomicWorkers International Union, Local 8-149. Cases29-CA-5156 and 29-RC-3536September 26, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered an objection andchallenges to an election held on September 22,1976,1 and the Regional Director's Report onObjections and Challenged Ballots, Order Consoli-dating Cases, and Notice of Hearing. The Board hasreviewed the record in light of the Employer'sexceptions and hereby adopts the Regional Direc-tor's findings and recommendations.The Employer has excepted to the RegionalDirector's recommendation to overrule its objectionalleging that "a ballot challenged by the companywas not properly segregated in a separate envelope,but was instead permitted to be cast and counted inthe tally of ballots."At a preelection conference held in the Board'sRegional Office, the Employer, who was representedby counsel, and the Petitioner executed and fur-nished the Board agent an election eligibility agree-ment providing that the ballots of Rose Presti andJulia Seargent would be "subject to challenge."Immediately prior to the election, Abe Abramow-itz, the Employer's observer, was instructed by thetwo Board agents as to the challenge procedure.2Seargent, who served as the Union's observer, andAbramowitz were the first to vote. Abramowitz didnot orally challenge the ballot of Seargent before itwas cast. Later, when Seargent voiced a challenge tothe ballot of Presti and the Board agent segregatedPresti's ballot, Abramowitz asked the agent whySeargent's ballot had not been similarly segregated.The Board agent replied that there had not been aproper challenge to Seargent's ballot and that it wasnow too late to make one since the ballot had alreadybeen cast. Abramowitz claims he protested that heI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: six for, and five against, thePetitioner; there were two challenged ballots.2 While there is some dispute between Abramowitz on the one hand andthe two Board agents and Seargent on the other as to whether Abramowitzwas properly instructed to orally notify the Board agent of any challenges toa ballot before it was cast, it is uncontroverted that the Employer wassupplied with the Board's Official Election Notice and the Instructions toObservers (Form NLRB-722) a few days prior to the election.3 The Regional Director's report indicates that Abramowitz claims to232 NLRB No. 84had challenged the ballot in accordance with theBoard agent's preelection instructions.3The Employer alleges and our dissenting colleaguewould hold that the Board agent had an obligation to"state" the Employer's challenge to Seargent's ballotpursuant to the provisions of the parties' preelectionagreement. The Chairman proposes that we expandthe obligation of the Board agents by requiring themto state challenges noted in a preelection agreementeven where a party's observer either inadvertently ornegligently fails to state that party's challenge. Weare of the view that such a result would beinconsistent with the principle that parties must statetheir own challenges unless there is an "unexpectedoccurrence." N. LR.B. v. Schwartz Brothers, Inc., etal., 475 F.2d 926 (C.A.D.C., 1973). An observer'smistake is not such an occurence against which aBoard agent should be required to guard.To support his position, our colleague cites theBoard's decision in Laubenstein & Portz, Inc., 226NLRB 804 (1976), in which it set aside an electionbecause a Board agent failed to state a challengepursuant to the parties' "verbal understanding"which was a "quintessential condition" of anagreement settling an unfair labor practice charge.That case, however, is distinguishable from this one.Deviation from an agreement resulting from apreelection conference, which occurred in this case,is hardly the same thing as deviation from anagreement settling rights and liabilities arising out ofan unfair labor practice charge, which was thesituation in Laubenstein. In contrast to the Employerin this case, the union in Laubenstein did notdesignate an observer at all. Moreover, the Boardagent in Laubenstein appeared to agree to "state" thechallenge when notified by the union's businessrepresentative that, despite the fact that it could notprovide an observer, the union desired to challenge aparticular ballot. No such representation responsibil-ity on the part of the Board agent is present here.Finally, the Board agent in Laubenstein refused to"state" the union's challenge when the employer'sobserver directed the agent's attention to the agree-ment. In the present case, although she was aware ofit, there is no evidence that anyone raised thepreelection agreement with the Board agent prior toAbramowitz' later protest.4Accordingly, we holdhave written a "c" next to the name of Seargent on the eligibility list prior tothe balloting. However. Seargent, corroborated by one of the Board'sagents, stated to the Regional Director that Abramowitz wrote the "c"during the discussion occurring after the challenge to Presti's ballot.4 In our opinion the Employer's contention that prior to the casting ofany ballots Abramowitz marked a "c" next to the name of Seargent does notraise substantial and material issues warranting a heanng beyond the scopeof the hearing ordered by the Regional Director. Assuming the truth ofAbramowitz claim, his noting a potential challenge on an eligibility listwould not constitute the making of a challenge. See Casehandling Manual(Continued)379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Board's agent did not have a duty to statethe Employer's challenge.We also agree with the Regional Director that it isunnecessary to remand for a hearing to determinewhether the Board agent gave clear instructions as toproper challenge procedures or whether Seargent wasa supervisor. First, it is uncontroverted that theEmployer received the Board's Instructions toObservers a few days prior to the election. Second,the Employer's admission that Seargent was not asupervisor disposes of its challenge to her eligibilityon that basis. A finding that she was or should havebeen challenged would not change the fact that shewas nevertheless entitled to vote by the Employer'sown admission that its ground for challenging herwas invalid.5Accordingly, we hereby adopt the Regional Direc-tor's findings and recommendations.ORDERIt is hereby ordered that this case be remanded tothe Regional Director for Region 29 for furtherprocessing in accordance with his recommendations.CHAIRMAN FANNING, concurring in part and dissent-ing in part:I agree with my colleagues' adoption of theRegional Director's recommendation that a hearingfor Representation Proceedings, Sec. 11338.2. A proper challenge must be"voiced... before the ballot is dropped into the ballot box." CasehandlingManual, Sec. 11338.3. In any case, our conclusion that Seargent was not asupervisor and hence that the Employer's challenge was invalid on its mentsrenders this issue at best academic.be held concerning the issues raised by the challengesto the ballots of Rose Presti and Francine Citera.However, for reasons given below, I am of theopinion that the scope of the hearing should beextended to Julia Seargent.The parties executed and furnished to the Boardagent a written election agreement which providedthat Seargent "will be voting subject to challenge."The parties are now in dispute as to (1) whether theBoard agent, who was or should have been aware ofthat agreement, gave the observers clear instructionsas to the proper challenge procedure and (2) whetherthe Employer's observer placed a "c" next toSeargent's name.In view of the existence of substantial questions offact and law and the Board's decision in Laubenstein& Portz, 226 NLRB 804 (1976), wherein it was foundthat the Board agent had a duty to "state" achallenge pursuant to the parties' agreement, I wouldfind that the hearing should extend to the issuesrespecting Seargent's ballot. As the Employer furthercontends that the duties of Seargent are similar tothose of Presti, Seargent's supervisory status shouldalso be dealt with at the hearing. Accordingly, Iconclude, contrary to the Regional Director, that thehearing should include both aspects of the challengeto Seargent's ballot.s The Employer admitted that Seargent was not a supervisor in theproceeding before the Regional Director. It now contends that she is asupervisor. We agree with the Regional Director ,hat Seargent is not asupervisor.380